DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2021 has been entered.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-10 and 13-21 are rejected under 35 U.S.C. 101.  Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is directed to a method.  The claim recites the limitation of determining … that a content item of the one or more content items comprises a symbolic link that will be broken … after synchronization, the symbolic link comprising a path to a target content item.  This limitation describes a process that under its broadest reasonable interpretation, is directed to a mental process, and therefore recites an abstract idea.  This is because a human can mentally determine whether a content item includes a symbolic link that will be broken after synchronization, where the symbolic link includes a path to the target content item by performing an evaluation of the symbolic link.  For example, a human could perform an evaluation on the path of the symbolic link to 

Claim 1 also recites a content management system and a client device.  These elements are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment.  The additional elements do not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.  
Moreover, the limitations of receiving … one or more synchronization operations for synchronizing one or more content items between the content management system and the client device, the one or more content items being associated with a user account registered at the content management system, the one or more synchronization operations saves a copy of the one or more content items … in association with the user account; and synchronizing … the content item with a modified symbolic link as part of the operation associated with the one or more synchronization operations are recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity. These additional elements do not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.  

The limitations of content management system and a client device are recited at a high level of generality are nothing more than generic computer components.  These limitations are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.
The limitation of receiving … one or more synchronization operations for synchronizing one or more content items between the content management system and the client device, the one or more content items being associated with a user account registered at the content management system, the one or more synchronization operations saves a copy of the one or more content items … in association with the user account amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015).  As set forth in [0085] and FIG. 2A of Applicant's Specification, the content management system and client are in a networked environment.
Further, the step of synchronizing … the content item with a modified symbolic link as part of the operation associated with the one or more synchronization operations amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701.  Here, the synchronizing of the content item with a modified symbolic link amounts to storing the content item with a modified symbolic link.
These limitations are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.
Thus, under its broadest reasonable interpretation, the claim covers mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining that the path to the target content item in the symbolic link is invalid at one or more devices that receive the content item through a respective synchronization operation, and in response to determining that the path is invalid at the one or more devices, determining one or more reasons why the path is invalid at the one or more devices. 
determining that the path to the target content item in the symbolic link is invalid at one or more devices that receive the content item through a respective synchronization operation is a mental process.  This is because a human can mentally determine that a path is invalid at a device by evaluating the path.  Further, the limitation of in response to determining that the path is invalid at the one or more devices, determining one or more reasons why the path is invalid at the one or more devices, is a mental process because a human can mentally determine a reason for invalidity at one or more devices by evaluating a path, for example.
The claim recites the additional limitation of a content management system.  However, this limitation is recited at a high level of generality, and amounts to generally linking the user of the judicial exception to a particular technological environment – a computing environment.  The additional elements do not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.  Accordingly, this claim is not patent eligible.

As to claim 5, the claim recites wherein determining that the path is invalid at the one or more devices that receive the content item through a respective synchronization operation with the content management system and determining the one or more reasons compnses determining that the path is an absolute path; and determining that the absolute path is not valid at the one or more devices.  Each of these limitations is directed to an abstract idea.  For example, the limitation of determining that the path is an absolute path is directed to a mental process because a human can mentally evaluate whether a path is an absolute path.  Thus, this limitation falls under the mental processes grouping of abstract ideas.  Further, the limitation of determining that the absolute path is not valid at the one or more devices is directed toward a mental process grouping of abstract ideas, because a human can mentally evaluate whether a path is valid at one or more devices by evaluating the path.  Accordingly, this claim is not patent eligible.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  As to claim 6, the claim recites in response to determining that the path is an absolute path, converting the absolute path in the symbolic link to a relative path to yield a modified symbolic link, the relative path being based on a respective relative location between the symbolic link and the target content item; and synchronizing the content item according to the modified symbolic link.  Each of these limitations is directed toward insignificant extra-solution activity.  The step of in response to determining that the path is an absolute path, converting the absolute path in the symbolic link to a relative path to yield a modified symbolic link, the relative path being based on a respective relative location between the symbolic link and the target content item is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701.  Here, the converting the absolute path into a modified symbolic link amounts to a storing of the modified symbolic link in the memory of the device.  Accordingly, this claim is not patent eligible.
Moreover, the step of synchronizing the content item according to the modified symbolic link is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701.  In this case, the synchronizing of the content item according to a modified symbolic link is interpreted as storing the modified symbolic link in memory.  Accordingly, the claim is not patent eligible.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites wherein determining that the path is invalid at the one or more devices that receive the content item through a respective synchronization operation with the content management system and determining the one or more reasons compnses: determining that the symbolic link is shared between a plurality of user accounts registered at the content management system; and determining that the target content item resides in a location that is not accessible to at least one of the plurality of user accounts.  Each of these limitations recites an abstract idea.  The step of determining that the symbolic link is shared between a plurality of user accounts registered at the content management system falls under the mental processes group of Abstract Ideas, because a user can mentally evaluate whether a symbolic link is shared between a plurality of user accounts.  Also, the limitation of determining that the target content item resides in a location that is not accessible to at least one of the plurality of user accounts falls under the mental processes grouping of abstract ideas, because a user can mentally determine whether a content item resides in a location not accessible to a user account by evaluating the location of the content item.  Accordingly, this claim is not patent eligible.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites after determining that the target content item resides in the location that is not accessible to the at least one of the plurality of user accounts, notifying the user account that the at least one of the plurality of user accounts does not have access to the target content item; receiving authorization to grant the at least one of the plurality of user accounts access to the target content item; and based on the authorization: granting the at least one of the plurality of user accounts access to the target content item; and synchronizing the target content item with one or more respective devices associated with the at least one of the plurality of user accounts.
The limitation of based on the authorization: granting the at least one of the plurality of user accounts access to the target content item recites an abstract idea in the form of a mental process.  This is because a user can mentally grant an account to access a target content item.
The limitations of after determining that the target content item resides in the location that is not accessible to the at least one of the plurality of user accounts, notifying the user account that the at least one of the plurality of user accounts does not have access to the target content item; receiving authorization to grant the at least one of the plurality of user accounts access to the target content item; and based on the authorization … synchronizing the target content item with one or more respective devices associated with the at least one of the plurality of user accounts amounts to adding insignificant extra-solution activity.  
In particular, the step of after determining that the target content item resides in the location that is not accessible to the at least one of the plurality of user accounts, notifying the user account that the at least one of the plurality of user accounts does not have access to the target content item is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that mere receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 adds insignificant extra-solution activity to the claim.  The notifying a user account of one of a plurality of user accounts amounts to transmitting data over a network, because a notification is transmitted (See [00438]). 
The step of receiving authorization to grant the at least one of the plurality of user accounts access to the target content item is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that mere receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 adds insignificant extra-solution activity to the claim.  This is because the receiving authorization to grant is performed over a network, as set forth in [0127].
The step of based on the authorization … synchronizing the target content item with one or more respective devices associated with the at least one of the plurality of user accounts is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701. Here, the synchronizing of the target content item with a device is interpreted as a saving of the target content item on a device.  Accordingly, this claim is not patent eligible.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites determining that the target content item resides in a namespace that is not available to the at least one of the plurality of user accounts, and … granting the at least one of the plurality of user accounts access to the name space and synchronizing the namespace with the one or more respective devices. 
With regard to the limitation of determining that the target content item resides in a namespace that is not available to the at least one of the plurality of user accounts, this limitation recites a mental process, because a human can mentally determine that the target content item resides in a namespace not available to the user account by mentally evaluating the location of the target content item.  As such, this limitation is an abstract idea falling under the mental processes grouping of abstract ideas.
Furthermore, granting the at least one of the plurality of user accounts access to the name space recites a mental process, because a human can mentally grant access to an account access to a name space by performing an evaluation related to the user account.  As such, this limitation is an abstract idea falling under the mental processes grouping of abstract ideas.
The limitation of synchronizing the namespace with the one or more respective devices is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701. Here, the synchronizing of the namespace with the device(s) is interpreted as a saving of the namespace on a device.  Accordingly, this claim is not patent eligible.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is directed to a non-transitory computer readable medium comprising instructions executed by one or more processors.  The claim recites the limitation of  determine … that a content item of the one or more content items comprises a symbolic link that will be broken … after synchronization, the symbolic link comprising a path to a target content item.  This limitation describes a process that under its broadest reasonable interpretation, is directed to a mental process, and therefore recites an abstract idea.  This is because a human can mentally determine whether a content item includes a symbolic link that will be broken after synchronization, where the symbolic link includes a path to the target content item by performing an evaluation of the symbolic link.  

Claim 10 also recites the limitations of a non-transitory computer readable medium, a processor, a content management system, and a client device.  These limitations are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment.  The additional elements do not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.  
Moreover, the limitations of receive … one or more synchronization operations for synchronizing one or more content items between the content management system and the client device, the one or more content items being associated with a user account registered at the content management system, the one or more synchronization operations saves a copy of the one or more content items … in association with the user account; and synchronize … the content item with a modified symbolic link as part of the operation associated with the one or more synchronization operations are recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity. The additional elements do not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.

The limitations of a non-transitory computer readable medium, a processor, a content management system, and a client device are recited at a high level of generality are nothing more than generic computer components.  These limitations are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.
receive … one or more synchronization operations for synchronizing one or more content items between the content management system and the client device, the one or more content items being associated with a user account registered at the content management system, the one or more synchronization operations saves a copy of the one or more content items … in association with the user account amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that sending messages over a network adds insignificant extra-solution activity to the claim.  See OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015).  As set forth in [0085] and FIG. 2A of Applicant's Specification, the content management system and client are in a networked environment.
Further, the step of synchronize … the content item with a modified symbolic link as part of the operation associated with the one or more synchronization operations amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701.  Here, the synchronizing of the content item with a modified symbolic link amounts to storing the content item with a modified symbolic link.
These limitations are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.
Thus, under its broadest reasonable interpretation, the claim covers mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

determine that the path to the target content item in the symbolic link is invalid at one or more devices that receive the content item through a respective synchronization operation, and in response to determining that the path is invalid at the one or more devices, determining one or more reasons why the path is invalid at the one or more devices. 
Each of these limitations is directed to an abstract idea.  In particular, the limitation of determine that the path to the target content item in the symbolic link is invalid at one or more devices that receive the content item through a respective synchronization operation is a mental process because a human can mentally determine that a path is invalid at a device.  Further, the limitation of in response to determining that the path is invalid at the one or more devices, determine one or more reasons why the path is invalid at the one or more devices, is a mental process because a human can mentally determine a reason for invalidity at one or more devices.  
The claim recites the additional element of a content management system.  However, this element is recited at a high level of generality, and amounts to generally linking the user of the judicial exception to a particular technological environment – a computing environment.  The additional elements do not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.  Accordingly, this claim is not patent eligible.
Claim 14 is rejected under 35 U.S.C. 101.  As to claim 14, the claim recites wherein determining that the path is invalid at the one or more devices that receive the content item through a respective synchronization operation with the content management system and determining the one or more reasons comprise: determining that the path is an absolute path; and determining that the absolute path is not valid at the one or more devices.  Each of these limitations is directed to an abstract idea.  For example, the limitation of determining that the path is an absolute path is directed to a mental process because a user can mentally evaluate whether a path is an absolute path.  Thus, this limitation falls under the mental processes grouping of abstract ideas.  Further, the limitation of determining that the absolute path is not valid at the one or more devices is directed toward a mental process grouping of abstract ideas, because a user can 
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites in response to determining that the path is an absolute path, converting the absolute path in the symbolic link to a relative path to yield the modified symbolic link, the relative path being based on a respective relative location between the symbolic link and the target content item; and synchronize the content item according to the modified symbolic link.  Each of these limitations is directed toward insignificant extra-solution activity.  The step of in response to determining that the path is an absolute path, converting the absolute path in the symbolic link to a relative path to yield the modified symbolic link, the relative path being based on a respective relative location between the symbolic link and the target content item is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701.  In this case, the converting the absolute path into a modified symbolic link amounts to a storing of the modified symbolic link in memory.
Moreover, the step of synchronize the content item according to the modified symbolic link is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701.  In this case, the synchronizing of the content item according to a modified symbolic link is interpreted as storing the modified symbolic link in memory.  Accordingly, the claim is not patent eligible.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites wherein determining that the path is invalid at the one or more devices that receive the content item through a respective synchronization operation with the content management system and determining the one or more reasons compnses: determining that the symbolic link is shared between a plurality of user accounts registered at the content management system; and determining that the target content item resides in a location that is not accessible to at least one of the plurality of user accounts.  Each of these limitations recites an abstract idea.  The step of determining that the symbolic link is shared between a plurality of user accounts registered at the content management system falls under the mental processes group of Abstract Ideas, because a user can mentally evaluate whether a symbolic link is shared between a plurality of user accounts.  Also, the limitation of determining that the target content item resides in a location that is not accessible to at least one of the plurality of user accounts falls under the mental processes grouping of abstract ideas, because a user can mentally determine whether a content item resides in a location not accessible to a user account by evaluating the location of the content item.  Accordingly, this claim is not patent eligible.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites after determining that the target content item resides in the location that is not accessible to the at least one of the plurality of user accounts, notify the user account that the at least one of the plurality of user accounts does not have access to the target content item; receive authorization to grant the at least one of the plurality of user accounts access to the target content item; and based on the authorization: grant the at least one of the plurality of user accounts access to the target content item; and synchronize the target content item with one or more respective devices associated with the at least one of the plurality of user accounts.
The limitation of based on the authorization: grant the at least one of the plurality of user accounts access to the target content item recites an abstract idea in the form of a mental process.  This is because a user can mentally grant an account to access a target content item.
The limitations of after determining that the target content item resides in the location that is not accessible to the at least one of the plurality of user accounts, notify the user account that the at least one of the plurality of user accounts does not have access to the target content item; receive authorization to grant the at least one of the plurality of user accounts access to the target content item; and based on the authorization … synchronize the target content item with one or more respective devices associated with the at least one of the plurality of user accounts amounts to adding insignificant extra-solution activity.  
In particular, the step of after determining that the target content item resides in the location that is not accessible to the at least one of the plurality of user accounts, notify the user account that the at least one of the plurality of user accounts does not have access to the target content item is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that mere receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 adds insignificant extra-solution activity to the claim.  The notifying a user account of one of a plurality of user accounts amounts to transmitting data over a network, because a notification is transmitted (See [00438]). 
The step of receive authorization to grant the at least one of the plurality of user accounts access to the target content item is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that mere receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 adds insignificant extra-solution activity to the claim.  This is because the receiving authorization to grant is performed over a network, as set forth in [0127].
The step of based on the authorization … synchronize the target content item with one or more respective devices associated with the at least one of the plurality of user accounts is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701. Here, the 
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites wherein determining that the target content item resides in a location that is not accessible to at least one of the plurality of user accounts comprises determining that the target content item resides in a namespace that is not available to the at least one of the plurality of user accounts, and wherein granting access to the target content item and synchronizing the target content item comprise granting the at least one of the plurality of user accounts access to the name space and synchronizing the namespace with the one or more respective devices. 
With regard to the limitation of wherein determining that the target content item resides in a location that is not accessible to at least one of the plurality of user accounts comprises determining that the target content item resides in a namespace that is not available to the at least one of the plurality of user accounts, this limitation recites a mental process, because a human can mentally determine that the target content item resides in a namespace not available to the user account by mentally evaluating the location of the target content item.  As such, this limitation is an abstract idea falling under the mental processes grouping of abstract ideas.
Furthermore, the limitation of wherein granting access to the target content item and synchronizing the target content item comprise granting the at least one of the plurality of user accounts access to the name space recites a mental process, because a human can mentally grant access to an account access to a name space by performing an evaluation related to the user account.  As such, this limitation is an abstract idea falling under the mental processes grouping of abstract ideas.
The limitation of synchronizing the namespace with the one or more respective devices is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701. Here, the 

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a computing device.  The claim recites the limitation of determine that the content item comprises a symbolic link associated with a target content item, the symbolic link comprising a path to the target content item, and determine that the symbolic link will be broken at one or more other client devices after synchronization with the content management system. Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process, and therefore recites an abstract idea.
With regard to the limitation determine that the content item comprises a symbolic link associated with a target content item, the symbolic link comprising a path to the target content item, this limitation is directed toward a mental process.  This is because a human can mentally determine that a content item includes a symbolic link associated with a target content item, the symbolic link comprising a path to the target content item, by performing an evaluation.  Accordingly, this limitation is directed toward a mental process abstract idea.
With regard to the limitation determine that the symbolic link will be broken at one or more other client devices after synchronization with the content management system, this limitation recites a mental process.  This is because a human can mentally determine that a  symbolic link will be broken after synchronization by performing an evaluation of the symbolic link and the client device location.  Accordingly, this limitation is directed toward a mental process abstract idea.

Claim 19 recites the limitations of a content management system, a computing device, and a client device.  These limitations are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment.  The additional elements do not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.
add a content item associated with a user account; remediate the symbolic link to function properly on the one or more other client devices; add, to a local tree data structure representing a local set of content items associated with the user account, a local node representing the remediated symbolic link, the local tree data structure comprising respective local nodes corresponding to the local set of content items; while synchronizing content items associated with the user account between the computing device and the content management system, add the remediated symbolic link to a remote set of content items stored at the content management system and associated with the user account; add, to a remote tree data structure representing the remote set of content items associated with the user account, a remote node representing the remediated symbolic link, the remote tree data structure comprising respective remote nodes corresponding to the remote set of content items.  Each of these steps amounts to adding insignificant extra-solution activity.  In particular, each of these steps are recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity. The additional elements do not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.

The limitations of content management system, a computing device, and a client device are recited at a high level of generality are nothing more than generic computer components.  These limitations are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.
The claim recites the limitations of add a content item associated with a user account; remediate the symbolic link to function properly on the one or more other client devices; add, to a local tree data structure representing a local set of content items associated with the user account, a local node representing the remediated symbolic link, the local tree data structure comprising respective local nodes corresponding to the local set of content items; while synchronizing content items associated with the user account between the computing device and the content management system, add the remediated symbolic link to a remote set of content items stored at the content management system and associated with the user account; add, to a remote tree data structure representing the remote set of content items associated with the user account, a remote node representing the remediated symbolic link, the remote tree data structure comprising respective remote nodes corresponding to the remote set of content items.  Each of these steps amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.
In particular, the step of add a content item associated with a user account amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701.  Here, adding a content item associated with a user account is storing data.
In particular, the step of remediate the symbolic link to function properly on the one or more other client devices amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701.  Here, remediating a symbolic link to function properly on one or more other client devices amounts to changing the symbolic link and therefore is storing data.
In particular, the step of add, to a local tree data structure representing a local set of content items associated with the user account, a local node representing the remediated symbolic link, the local tree data structure comprising respective local nodes corresponding to the local set of content items amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701.  Here, adding to a local tree data structure a local set of content items is equivalent to storing data.
In particular, the step of add the remediated symbolic link to a remote set of content items stored at the content management system and associated with the user account amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701.  Here, adding the remediated symbolic link to a remote set of content items stored at the content management system and associated with the user account is equivalent to storing data.
In particular, the step of add, to a remote tree data structure representing the remote set of content items associated with the user account, a remote node representing the remediated symbolic link, the remote tree data structure comprising respective remote nodes corresponding to the remote set of content items amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701.  Here, add, to a remote tree data structure representing the remote set of content items associated with the user account, a remote node representing the remediated symbolic link is equivalent to storing data.
These limitations are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.
Thus, under its broadest reasonable interpretation, the claim covers mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The 

Claim 20 is rejected under 35 U.S.C. 101.  Claim 20 recites the limitation determine, based on one or more characteristics of the symbolic link, whether to add the symbolic link.  This limitation falls under the mental processes grouping of abstract ideas.  In particular, a human can mentally determine, based on the characteristics of the symbolic link, whether to add a symbolic link.  For example, a user can mentally evaluate the symbolic link.  As such, this limitation recites an abstract idea.  The claim is not patent eligible.
Claim 21 is rejected under 35 U.S.C. 101.  Claim 21 recites the limitation generating a prompt for the user account of the client device, the prompt requesting user input to modify the symbolic link to preserve its functionality after the synchronization.  This limitation amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that presenting offers and gathering statistics adds insignificant extra-solution activity to the claim.  See OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.  Here, a prompt is an offer for additional information including user input to modify a symbolic link.  Thus, under its broadest reasonable interpretation, the claim covers mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 4, 5, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US Pub. No. 2014/0189118 A1) in view of Abe (US Pub. No. 2015/0100705 A1).
As to claim 1, Hunter teaches a method comprising:
receiving, by a content management system, from a client device, one or more synchronization operations for synchronizing one or more content items between the content management system and the client device ([0103] teaches "Then client device 102 can … submit, to the content management system, a request for the content item (506).  Further, [0105] teaches "The request can further indicate an action to perform for the content item, such as … a content item synchronization operation between a client and the storage environment." This teaches that the request includes a content synchronization operation between the client and the storage environment.), the one or more content items being associated with a user account registered at the content management system ([0103] teaches "wherein the request references the content item by the globally unique identifier, and wherein the request is associated with credentials for a user account associated with the content item at the content management system (CMS)."  This teaches that the client device can send a request to a CMS.  The user account is associated with a content item at the CMS.) the one or more synchronization operations saves a copy of the one or more content items on the client device and on the content management system in association with the user account ([0103] teaches " Then client device 102 can receive, from the content management system and in response to the request, at least one of the content item … The request can further indicate an action to perform for the content item, such as a content item copy, a content item move, a content item rename, a content item delete, or a content item synchronization operation between a client and the storage environment. " The client device receiving the content item from the content management system (CMS) is a copy of the content item.  The request from the client can be an item copy request.  Since the item is copied, it is on the client and the CMS. [0103] teaches that the "user account associated with the content item." and "each user of the content management system is associated with a respective user account having an amount of .
Hunter does not expressly teach determining, by the content management system, that a content item of the one or more content items comprises a symbolic link that will be broken at one or more other client devices after synchronization with the content management system, the symbolic link comprising a path to a target content item on the client device; and
synchronizing, by the content management system, the content item with a modified symbolic link as part of the operation associated with the one or more synchronization operations. 
However, Abe teaches determining, by the content management system, that a content item of the one or more content items comprises a symbolic link that will be broken at one or more other client devices after synchronization with the content management system ([0056] teaches "When the file system is mounted on a different prefix (e.g., "/mnt") in the same or in a different computer, the target of "linkname" would be broken under a normal symlink implementation which utilized absolute pathing, as "filename" is no longer reachable at "Mount/LTFS/filename" but at "/mnt/filename" instead."  This teaches that after mounting the file system on a different prefix on a different computer the symlink will no longer work.  This is because the path of the target file has changed.  Examiner is interpreting synchronizing to include operations to create an accessible copy of data.  Thus, after the copy/mount of the file system on a different prefix, the symlink is broken.  A broken symlink would not work on this different device ("other client device") because it is broken.  
The file system 400, the associated logic 404 and processor 402 teaches a content management system.  [0055] teaches "the logic 404 may be further configured to cause the processor 402 to: receive a request to the symbolic link 408, determine whether an in-memory record 416 exists for the symbolic link 408, return the second absolute path when the in-memory record 416 is empty or does not exist, and when the in-memory record 416 is non-empty: replace the outdated target mount point from the second absolute path with the current mount point 412 and the media identifier 424 to form a modified absolute path, and return the modified absolute path."  Thus, the logic is making the determination that the memory record with the symlink is outdated, and then effecting a replacement of the symlink.), the symbolic link associated with a target content item, the symbolic link comprising a path to the target content item on the client device ([0056] teaches "For example, assuming that a file system mounted on "/Mount/LTFS" is used to create a symlink object called "linkname" which points to "/Mount/LTFS/filename,"  This teaches a symlink linkname which points to filename ("target content item").  By pointing to the target content item, the symlink includes a path to the target content item.  This is on the client device, because it is referred to prior to mounting on a "different" computer.  [0056] teaches "When the file system is mounted on a different prefix (e.g., "/mnt") in the same or in a different computer, the target of "linkname" would be broken under a normal symlink implementation.")); and
synchronizing, by the content management system, the content item with a modified symbolic link as part of the operation associated with the one or more synchronization operations ([0057] teaches "The dynamic symbolic link approach rectifies this deficiency by checking the value of the record for the symlink object "linkname" prior to retuning the mount point. Because the stored string length of the target mount point in the record is different than zero (11), the first eleven bytes of the symlink target are replaced by the current file system mount point, effectively translating it from "/Mount/LTFS/filename" to "/mnt/filename," thus allowing the original target object to be reachable through the symlink. This process may be referred to as re-normalization."  
The record for the symlink object is named "linkname" and includes a string length of 11.  The first eleven bytes of the symlink target, which is interpreted to be a part of the symlink, are replaced ("modified symlink").  This is interpreted as being part of the synchronization operations because it is a step in bringing the symlink and the file referenced by the symlink re-normalized. The system 400 is involved in the synchronization and is a content management system.)
Hunter, as modified, and Abe are combinable because they are directed to content storage (Hunter [0031], Abe [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Hunter, to incorporate the above-cited limitations as taught by Abe.   


As to claim 4, Hunter does not expressly teach determining that the path to the target content item in the symbolic link is invalid at one or more devices that receive the content item through a respective synchronization operation with the content management system; and in response to determining that the path is invalid at the one or more devices, determining one or more reasons why the path is invalid at the one or more devices.
However, Abe teaches determining that the path to the target content item in the symbolic link is invalid at one or more devices that receive the content item through a respective synchronization operation with the content management system; and in response to determining that the path is invalid at the one or more devices, determining one or more reasons why the path is invalid at the one or more devices that receive the content item through a respective synchronization operation with the content management system (Abe [0078] teaches "the symbolic link comprising a second absolute path with an outdated target mount point …. returning the second absolute path when the in-memory record is empty or does not exist, and when the in-memory record is non-empty: replacing the outdated target mount point from the second absolute path with the current mount point to form a modified absolute path, and returning the modified absolute path."  This teaches that the symbolic link is outdated and therefore is invalid; the reason it is invalid is because the link is outdated.  By checking, and then replacing the record of a symbolic link with a current mount point to form a modified absolute path, a synchronization operation is performed.  Thus, this checking of the absolute path and the modification is a part of the synchronization operation.)  
Hunter, as modified, and Abe are combinable because they are directed to content storage (Hunter [0031], Abe [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Hunter, to incorporate the above-cited limitations as taught by Abe.   


As to claim 5, Hunter, as modified, does not expressly teach determining that the path to the target content item in the symbolic link is invalid at one or more devices that receive the content item through a respective synchronization operation with the content management system; and in response to determining that the path is invalid at the one or more devices, determining one or more reasons why the path is invalid at the one or more devices.
However, Abe teaches wherein determining that the path is invalid at one or more devices that receive the content item through a respective synchronization operation with the content management system and determining the one or more reasons comprise: determining that the path is an absolute path; and determining that the absolute path is not valid at the one or more devices (Abe [0054] teaches "receiv[ing] a request to the symbolic link 408, the symbolic link 408 comprising a second absolute path with an outdated target mount point, determine whether an in-memory record 416 exists for the symbolic link 408, return the second absolute path when the in-memory record 416 is empty or does not exist, and when the in-memory record 416 is non-empty: replace the outdated target mount point from the second absolute path with the current mount point 412 to form a modified absolute path, and return the modified absolute path."  This passage is interpreted as recognizing that an absolute path is received, and then inherently analyzing the absolute path to determine that the absolute path is outdated, which is interpreted as being "not valid."  By checking, and then replacing the record of a symbolic link with a current mount point to form a modified absolute path, a synchronization operation is performed.  Thus, this checking of the absolute path and the modification is a part of the synchronization operation.)
Hunter, as modified, and Abe are combinable because they are directed to content storage (Hunter [0031], Abe [0043]).

The suggestion/motivation for doing so would have been to allow user of Hunter to configure use of absolute-path symbolic links ("symlinks") which allow their targets to remain valid even when media is re-mounted at a different mount point in the same or a different system (Abe [0019]).

As to claim 10, Hunter teaches a non-transitory computer readable medium comprising instructions, the instructions, when executed by one or more processors, cause a content management system to ([0120] – [0121] teaches a computer readable medium comprising instructions):
receive, from a client device, one or more synchronization operations for synchronizing one or more content items between the content management system and the client device ([0103] teaches "Then client device 102 can … submit, to the content management system, a request for the content item (506).  Further, [0105] teaches "The request can further indicate an action to perform for the content item, such as … a content item synchronization operation between a client and the storage environment." This teaches that the request includes a content synchronization operation between the client and the storage environment.), the content items being associated with a user account registered at the content management system ([0103] teaches "wherein the request references the content item by the globally unique identifier, and wherein the request is associated with credentials for a user account associated with the content item at the content management system (CMS)."  This teaches that the client device can send a request to a CMS.  The user account is associated with a content item at the CMS.), the one or more synchronization operations saves a copy of the one or more content items on the client device and on the content management system in association with the user account ([0103] teaches " Then client device 102 can receive, from the content management system and in response to the request, at least one of the content item … The request can further indicate an action to perform for the content item, such as a content item copy, a content item move, a content item rename, a content item delete, or a content item synchronization operation between a client and .
Hunter does not expressly teach determine that a content item of the one or more content items comprises a symbolic link that will be broken at one or more other client devices after synchronization with the content management system, the symbolic link associated with a target content item, the symbolic link comprising a path to a target content item on the client device; and
synchronize the content item with a modified symbolic link as part of the operation associated with the one or more synchronization operations. 
However, Abe teaches determine that a content item of the one or more content items comprises a symbolic link that will be broken at one or more other client devices after synchronization with the content management system, the symbolic link associated with a target content item ([0056] teaches "When the file system is mounted on a different prefix (e.g., "/mnt") in the same or in a different computer, the target of "linkname" would be broken under a normal symlink implementation which utilized absolute pathing, as "filename" is no longer reachable at "Mount/LTFS/filename" but at "/mnt/filename" instead."  This teaches that after mounting the file system on a different prefix on a different computer the symlink will no longer work.  This is because the path of the target file has changed.  Examiner is interpreting synchronizing to include operations to create an accessible copy of data.  Thus, after the copy/mount of the file system on a different prefix, the symlink is broken.  A broken symlink would not work on this different device ("other client device") because it is broken.  
The file system 400, the associated logic 404 and processor 402 teaches a content management system.  [0055] teaches "the logic 404 may be further configured to cause the processor 402 to: receive a request to the symbolic link 408, determine whether an in-memory the symbolic link associated with a target content item, the symbolic link comprising a path to the target content item on the client device ([0056] teaches "For example, assuming that a file system mounted on "/Mount/LTFS" is used to create a symlink object called "linkname" which points to "/Mount/LTFS/filename,"  This teaches a symlink linkname which points to filename ("target content item").  By pointing to the target content item, the symlink includes a path to the target content item.  This is on the client device, because it is referred to prior to mounting on a "different" computer.  [0056] teaches "When the file system is mounted on a different prefix (e.g., "/mnt") in the same or in a different computer, the target of "linkname" would be broken under a normal symlink implementation.")); and
synchronize the content item with a modified symbolic link as part of the operation associated with the one or more synchronization operations ([0057] teaches "The dynamic symbolic link approach rectifies this deficiency by checking the value of the record for the symlink object "linkname" prior to retuning the mount point. Because the stored string length of the target mount point in the record is different than zero (11), the first eleven bytes of the symlink target are replaced by the current file system mount point, effectively translating it from "/Mount/LTFS/filename" to "/mnt/filename," thus allowing the original target object to be reachable through the symlink. This process may be referred to as re-normalization."  
The record for the symlink object is named "linkname" and includes a string length of 11.  The first eleven bytes of the symlink target, which is interpreted to be a part of the symlink, are replaced ("modified symlink").  This is interpreted as being part of the synchronization operations because it is a step in bringing the symlink and the file referenced by the symlink re-normalized.)
Hunter and Abe are combinable because they are directed to content storage (Hunter [0031], Abe [0050]).

The suggestion/motivation for doing so would have been to allow user of Hunter to configure use of absolute-path symbolic links ("symlinks") which allow their targets to remain valid even when media is re-mounted at a different mount point in the same or a different system (Abe [0019]).

As to claim 13, Hunter in view of Abe teaches determine that the path to the target content item in the symbolic link is invalid at one or more devices through a respective synchronization operation with the content management system; and in response to determining that the path is invalid at the one or more devices, determine one or more reasons why the path is invalid at the one or more devices.
However, Abe teaches determine that the path to the target content item in the symbolic link is invalid at one or more devices through a respective synchronization operation with the content management system; and in response to determining that the path is invalid at the one or more devices, determine one or more reasons why the path is invalid at the one or more devices (Abe [0078] teaches "the symbolic link comprising a second absolute path with an outdated target mount point …. returning the second absolute path when the in-memory record is empty or does not exist, and when the in-memory record is non-empty: replacing the outdated target mount point from the second absolute path with the current mount point to form a modified absolute path, and returning the modified absolute path."  This teaches that the symbolic link is outdated and therefore is invalid; the reason it is invalid is because the link is outdated. By checking, and then replacing the record of a symbolic link with a current mount point to form a modified absolute path, a synchronization operation is performed.  Thus, this checking of the absolute path and the modification is a part of the synchronization operation.).  
Hunter, as modified, and Abe are combinable because they are directed to content storage (Hunter [0031], Abe [0043]).

The suggestion/motivation for doing so would have been to allow user of Hunter to configure use of absolute-path symbolic links ("symlinks") which allow their targets to remain valid even when media is re-mounted at a different mount point in the same or a different system (Abe [0019]).

As to claim 14, Hunter, as modified, does not expressly teach determining that the path to the target content item in the symbolic link is invalid at one or more devices through a respective synchronization operation with the content management system; and in response to determining that the path is invalid at the one or more devices, determining one or more reasons why the path is invalid at the one or more devices.
However, Abe teaches wherein determining that the path is invalid at the one or more devices and determining the one or more reasons comprise: determining that the path is an absolute path; and determining that the absolute path is not valid at the one or more devices (Abe [0054] teaches "receiv[ing] a request to the symbolic link 408, the symbolic link 408 comprising a second absolute path with an outdated target mount point, determine whether an in-memory record 416 exists for the symbolic link 408, return the second absolute path when the in-memory record 416 is empty or does not exist, and when the in-memory record 416 is non-empty: replace the outdated target mount point from the second absolute path with the current mount point 412 to form a modified absolute path, and return the modified absolute path."  This passage is interpreted as recognizing that an absolute path is received, and then inherently analyzing the absolute path to determine that the absolute path is outdated, which is interpreted as being "not valid.")
Hunter, as modified, and Abe are combinable because they are directed to content storage (Hunter [0031], Abe [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Hunter, to incorporate the above-cited limitations as taught by Abe.   
.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of Abe, and further in view of Dolby (US Pub. No. 2018/0196643 A1) and Lloyd (US Pub. No. 2013/0144834 A1).
As to claim 6, Hunter, as modified, does not expressly teach in response to determining that the path is an absolute path, converting the absolute path in the symbolic link to a relative path to yield a modified symbolic link, the relative path being based on a respective relative location between the symbolic link and the target content item; and synchronizing the content item according to the modified symbolic link.
However, Dolby teaches in response to determining that the path is an absolute path, converting the absolute path in the symbolic link to a relative path to yield a modified symbolic link, the relative path being based on a respective relative location between the symbolic link and the target content item (Dolby [0040] teaches "The absolute path extraction module 450 then converts the absolute URLs into relative URLs by removing or truncating the base URL from absolute URLs."  This teaches a conversion from an absolute path in the symbolic link, because the URL is a symbolic link.  The modified symbolic link is the relative URL; the relative URL is based on a respective relative location because a URL points to a resource, as taught at [0003] as a URL endpoint.).
Hunter, as modified, and Dolby are combinable because they are directed to content storage (Hunter [0031], Dolby [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Hunter, to incorporate the above-cited limitations as taught by Dolby.   
The suggestion/motivation for doing so would have been to allow user of Hunter to check consistency between documentation (Dolby [0025]).
Hunter, as modified, does not expressly teach
synchronizing the content item according to the modified symbolic link.
However, Lloyd teaches synchronizing the content item according to the modified symbolic link (Lloyd [0051] teaches "modify or remove a value of the URL parameter that is initially determined to be irrelevant and then to download the content item referenced by the modified URL."  Downloading according to a modified URL is interpreted as synchronizing according to a modified symbolic link.).
Hunter, as modified, and Lloyd are combinable because they are directed to content storage (Hunter [0031], Lloyd [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Hunter, to incorporate the above-cited limitations as taught by Lloyd.   
The suggestion/motivation for doing so would have been to allow user of Hunter to automatically identify and manage document identifiers that reference the same content (Lloyd [0003]).

As to claim 15, Hunter, as modified, does not expressly teach in response to determining that the path is an absolute path, convert the absolute path in the symbolic link to a relative path to yield a modified symbolic link, the relative path being based on a respective relative location between the symbolic link and the target content item; and synchronize the content item according to the modified symbolic link.
However, Dolby teaches in response to determining that the path is an absolute path, convert the absolute path in the symbolic link to a relative path to yield a modified symbolic link, the relative path being based on a respective relative location between the symbolic link and the target content item (Dolby [0040] teaches "The absolute path extraction module 450 then converts the absolute URLs into relative URLs by removing or truncating the base URL from absolute URLs."  This teaches a conversion from an absolute path in the symbolic link, because the URL is a symbolic link.  The modified symbolic link is the relative URL; the relative URL is based on a respective relative location because a URL points to a resource, as taught at [0003] as a URL endpoint.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Hunter, to incorporate the above-cited limitations as taught by Dolby.   
The suggestion/motivation for doing so would have been to allow user of Hunter to check consistency between documentation (Dolby [0025]).
Hunter, as modified, does not expressly teach
synchronize the content item according to the modified symbolic link.
However, Lloyd teaches synchronize the content item according to the modified symbolic link (Lloyd [0051] teaches "modify or remove a value of the URL parameter that is initially determined to be irrelevant and then to download the content item referenced by the modified URL."  Downloading according to a modified URL is interpreted as synchronizing according to a modified symbolic link.).
Hunter, as modified, and Lloyd are combinable because they are directed to content storage (Hunter [0031], Lloyd [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Hunter, to incorporate the above-cited limitations as taught by Lloyd.   
The suggestion/motivation for doing so would have been to allow user of Hunter to automatically identify and manage document identifiers that reference the same content (Lloyd [0003]).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of Abe, and further in view of Lissounov (US Pub. No. 2016/0224989 A1).
As to claim 7, Hunter, as modified, does not expressly teach wherein determining that the path is invalid at the one or more devices and determining the one or more reasons comprise: determining that the symbolic link is shared between a plurality of user accounts registered at the content management system; and determining that the target content item resides in a location that is not accessible to at least one of the plurality of user accounts.
However, Lissounov teaches wherein determining that the path is invalid at the one or more devices and determining the one or more reasons comprise: determining that the symbolic link is shared between a plurality of user accounts registered at the content management system; and determining that the target content item resides in a location that is not accessible to at least one of the plurality of user accounts ([0049] teaches "For every license key, there is a corresponding licensor software shared folder created (referred to herein as a "license folder"). The license folder is used to manage the list of users associated with the license. The license owner has read-write access to the license folder and non-owner users have read-only access to the folder. The license owner has access to both parts of the license, this way the license owner can get read-write permission to license folder."  A shared folder is interpreted as including a symbolic link shared between user accounts.  The user accounts are registered because there is a list of users.  At least one user cannot write to the license, and thus is not able to fully access the target item, so the target content item resides in a location that is not accessible to the at least one user/user account.)
Hunter and Lissounov are combinable because they are directed to content storage (Hunter [0031], Lissounov [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Hunter, to incorporate the above-cited limitations as taught by Lissounov.   
The suggestion/motivation for doing so would have been to allow user of Hunter to prevent unlicensed use of the licensor software and/or allow licensed use without communication with a licensing server (Lissounov [0033]).

As to claim 16, Hunter, as modified, does not expressly teach wherein determining that the path is invalid at the one or more devices and determining the one or more reasons comprise: determining that the symbolic link is shared between a plurality of user accounts registered at the content management system; and determining that the target content item resides in a location that is not accessible to at least one of the plurality of user accounts.
However, Lissounov teaches wherein determining that the path is invalid at the one or more devices and determining the one or more reasons comprise: determining that the symbolic link is shared between a plurality of user accounts registered at the content management system; and determining that the target content item resides in a location that is not accessible to at least one of the plurality of user accounts ([0049] teaches "For every license key, there is a corresponding licensor software shared folder created (referred to herein as a "license folder"). The license folder is used to manage the list of users associated with the license. The license owner has read-write access to the license folder and non-owner users have read-only access to the folder. The license owner has access to both parts of the license, this way the license owner can get read-write permission to license folder."  A shared folder is interpreted as including a symbolic link shared between user accounts.  The user accounts are registered because there is a list of users.  At least one user cannot write to the license, and thus is not able to fully access the target item, so the target content item resides in a location that is not accessible to the at least one user/user account.)
Hunter and Lissounov are combinable because they are directed to content storage (Hunter [0031], Lissounov [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Hunter, to incorporate the above-cited limitations as taught by Lissounov.   
The suggestion/motivation for doing so would have been to allow user of Hunter to prevent unlicensed use of the licensor software and/or allow licensed use without communication with a licensing server (Lissounov [0033]).

Claim 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of Abe, and further in view of Lissounov and Rottler (US Pub. No. 2016/0334967 A1).
As to claim 8, Hunter as modified, does not expressly teach
after determining that the target content item resides in the location that is not accessible to the at least one of the plurality of user accounts, notifying the user account that the at least one of the plurality of user accounts does not have access to the target content item; receiving authorization to grant the at least one of the plurality of user accounts access to the target content item; and based on the authorization: granting the at least one of the plurality of user accounts access to the target content item; and synchronizing the target content item with one or more respective devices associated with the at least one of the plurality of user accounts.  
However, Rottler teaches 
after determining that the target content item resides in the location that is not accessible to the at least one of the plurality of user accounts, notifying the user account that the at least one of the plurality of user accounts does not have access to the target content item; receiving authorization to grant the at least one of the plurality of user accounts access to the target content item; and based on the authorization: granting the at least one of the plurality of user accounts access to the target content item; and synchronizing the target content item with one or more respective devices associated with the at least one of the plurality of user accounts (Rottler [0026] teaches "a user may create an account with an online file sharing service and select users to be granted access to a shared folder. The file sharing service may then push any files uploaded to the folder to each user granted access and subsequently synchronize any file changes between the devices."  This passage teaches selecting users to grant access to a shared folder which contains files and synchronizing between devices.)
Hunter and Rottler are combinable because they are directed to content storage (Hunter [0031], Rottler [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Hunter, to incorporate the above-cited limitations as taught by Rottler.   
The suggestion/motivation for doing so would have been to allow user of Hunter to share a UI object that connects to a remote data service (Rottler [0027]).


after determining that the target content item resides in the location that is not accessible to the at least one of the plurality of user accounts, notifying the user account that the at least one of the plurality of user accounts does not have access to the target content item; receiving authorization to grant the at least one of the plurality of user accounts access to the target content item; and based on the authorization: granting the at least one of the plurality of user accounts access to the target content item; and synchronizing the target content item with one or more respective devices associated with the at least one of the plurality of user accounts.  
However, Rottler teaches 
after determining that the target content item resides in the location that is not accessible to the at least one of the plurality of user accounts, notifying the user account that the at least one of the plurality of user accounts does not have access to the target content item; receiving authorization to grant the at least one of the plurality of user accounts access to the target content item; and based on the authorization: granting the at least one of the plurality of user accounts access to the target content item; and synchronizing the target content item with one or more respective devices associated with the at least one of the plurality of user accounts (Rottler [0026] teaches "a user may create an account with an online file sharing service and select users to be granted access to a shared folder. The file sharing service may then push any files uploaded to the folder to each user granted access and subsequently synchronize any file changes between the devices."  This passage teaches selecting users to grant access to a shared folder which contains files and synchronizing between devices.)
Hunter and Rottler are combinable because they are directed to content storage (Hunter [0031], Rottler [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Hunter, to incorporate the above-cited limitations as taught by Rottler.   
The suggestion/motivation for doing so would have been to allow user of Hunter to share a UI object that connects to a remote data service (Rottler [0027]).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of Abe, and further in view of Lissounov and Rottler, and further in view of Suryanarayana (US Pub. No. 2019/0114427 A1) and Sadhwani et al. (US Pub. No. 2018/0246946 A1).
As to claim 9, Hunter, as modified, does not expressly teach wherein determining that the target content item resides in a location that is not accessible to at least one of the plurality of user accounts comprises determining that the target content item resides in a namespace that is not available to the at least one of the plurality of user accounts, and wherein granting access to the target content item and synchronizing the target content item comprise granting the at least one of the plurality of user accounts access to the namespace and synchronizing the namespace with the one or more respective devices.
However, Suryanarayana teaches wherein determining that the target content item resides in a location that is not accessible to at least one of the [plurality of user accounts] comprises determining that the target content item resides in a namespace that is not available to the at least one of the [plurality of user accounts], and wherein granting access to the target content item and synchronizing the target content item comprise granting the at least one of the [plurality of user accounts] access to the namespace and synchronizing the namespace with the one or more respective devices ([0044] teaches "Privileges to concealed namespace object stores 250 may be controlled by concealed real-time service 220 in order to provide secure access to concealed namespace object stores 250. A concealed namespace object store 250 may comprise a pre-boot device handler which may be exposed at runtime to a host OS of hypervisor 104 or a guest OS 108 of a virtual machine 105 via concealed real-time service 220. Concealed real-time service 220 may comprise a special runtime service of management library 206 that enables privilege to a concealed namespace object store 250 by an authorized host OS or guest OS 108 by securely validating a signature of a host OS or guest OS 108. Such signatures may be stored within a store of management library 206 and used for secure validation. After securely validating a signature of a host OS or guest OS 108, concealed real-time service 220 may, during a secure session, open a port of NFIT core 224 to allow access by the validated host OS or guest OS 108 to the concealed namespace object store 250, thus providing such host OS or guest OS 108 the 
Hunter and Suryanarayana are combinable because they are directed to content storage (Hunter [0031], Suryanarayana [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Hunter, to incorporate the above-cited limitations as taught by Suryanarayana.   
The suggestion/motivation for doing so would have been to allow user of Hunter to obtain secure boot handlers to facilitate secure boot for images stored within a concealed namespace object store (Suryanarayana [0045]).
Hunter, as modified, does not expressly teach a plurality of user accounts.
However, Sadhwani et al. dislcoses a plurality of user accounts ([0041-0042] teaches data is associated with user accounts.)
Hunter and Sadhwani are combinable because they are directed to content storage (Hunter [0031], Sadhwani [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Hunter, to incorporate the above-cited limitations as taught by Sadhwani.   
The suggestion/motivation for doing so would have been to allow user of Hunter to eliminate the need to recreate user-specified criteria for selective synchronization when a computing device is lost (Sadhwani [0020]).

As to claim 18, Hunter, as modified, does not expressly teach wherein determining that the target content item resides in a location that is not accessible to at least one of the plurality of user accounts comprises determining that the target content item resides in a namespace that is not available to the at least one of the plurality of user accounts, and wherein granting access to the target content item and synchronizing the target content item comprise granting the at least one of the plurality of user accounts access to the namespace and synchronizing the namespace with the one or more respective devices.
However, Suryanarayana teaches wherein determining that the target content item resides in a location that is not accessible to at least one of the [plurality of user accounts] comprises determining that the target content item resides in a namespace that is not available to the at least one of the [plurality of user accounts], and wherein granting access to the target content item and synchronizing the target content item comprise granting the at least one of the [plurality of user accounts] access to the namespace and synchronizing the namespace with the one or more respective devices ([0044] teaches "Privileges to concealed namespace object stores 250 may be controlled by concealed real-time service 220 in order to provide secure access to concealed namespace object stores 250. A concealed namespace object store 250 may comprise a pre-boot device handler which may be exposed at runtime to a host OS of hypervisor 104 or a guest OS 108 of a virtual machine 105 via concealed real-time service 220. Concealed real-time service 220 may comprise a special runtime service of management library 206 that enables privilege to a concealed namespace object store 250 by an authorized host OS or guest OS 108 by securely validating a signature of a host OS or guest OS 108. Such signatures may be stored within a store of management library 206 and used for secure validation. After securely validating a signature of a host OS or guest OS 108, concealed real-time service 220 may, during a secure session, open a port of NFIT core 224 to allow access by the validated host OS or guest OS 108 to the concealed namespace object store 250, thus providing such host OS or guest OS 108 the metadata required to interact with namespaces for which the OS is authorized to interact. To ensure security, the secure session may be short lived, thus requiring frequent validation in order to keep the NFIT core port open."  Having privileges to concealed namespace object stores suggest that the namespace is not available to at least one user account.  The privilege is then enable to the concealed namespace object store, and interacting with a namespace is interpreted as a 
Hunter, as modified, and Suryanarayana are combinable because they are directed to content storage (Hunter [0031], Suryanarayana [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Hunter, to incorporate the above-cited limitations as taught by Suryanarayana.   
The suggestion/motivation for doing so would have been to allow user of Hunter to obtain secure boot handlers to facilitate secure boot for images stored within a concealed namespace object store (Suryanarayana [0045]).
Hunter, as modified, does not expressly teach a plurality of user accounts.
However, Sadhwani et al. dislcoses a plurality of user accounts ([0041-0042] teaches data is associated with user accounts.)
Hunter, as modified, and Sadhwani are combinable because they are directed to content storage (Hunter [0031], Sadhwani [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Hunter, to incorporate the above-cited limitations as taught by Sadhwani.   
The suggestion/motivation for doing so would have been to allow user of Hunter to eliminate the need to recreate user-specified criteria for selective synchronization when a computing device is lost (Sadhwani [0020]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Thimbleby (US Pub. No. 2016/0357720 A1) in view of Sadhwani et al. (US Pub. No. 2018/0246946 A1), and further in view of Abe (US Pub. No. 2015/0100705 A1) and McCorkendale (US 9,614,826).
As to claim 19, Thimbleby teaches a computing device comprising one or more processors ([0006] teaches a computing device with a processor); and at least one non-transitory computer readable medium having stored therein instructions which, when executed by the one or more processors, cause the computing device to ([0006] teaches a computer readable medium comprising instructions):
add a content item [associated with a user account] at a content management system ([0182] teaches "a user of Device A has entered some text (e.g., a character string "ABC") in a first local copy of the note document."  This teaches adding a content item, because the text A, B, C is interpreted as a content item.  The text is added at Device A, which is interpreted as a content management system.  A device is a computer as stated at [0149].).
add, to a local tree data structure representing a local set of content items [associated with the user account,] a local node [representing the symbolic link] the local tree data structure comprising respective local nodes corresponding to the local set of content items ([0182] teaches "Before a first synchronization event occurs, each device displays the locally entered text, and updates a local graph representing the current state of the content (e.g., text characters) that has been entered in the local copy of the document. The respective local graphs at Devices A and B are shown in FIG. 5A."  Device A has a local graph of text characters, which is interpreted as a local tree data structure that represents a local set of content items.  As shown in Fig. 5A, Device A has received text characters ABC, each of which are represented by nodes.);
while synchronizing content items [associated with the user account] between the client device and the content management system ([0183] teaches "As shown in FIG. 5B, at time T1, a first synchronization event occurs."  The sync event happens between Device A (the content management system) and Device B (the client), because the content items of Device B (content items XYZ) are added to the graph of Device A.), add [the symbolic link] to a remote set of content items stored at the content management system and [associated with the user account] [0183] teaches "The local graphs at both devices have been synchronized and represent the current state of the content that has been edited by both collaborating devices."  With further reference to FIG. 5B, the characters from Device A are added to the remote set of content items (characters on Device B, XYZ).  Thus, Devices A and B are synchronized.); and
add, to a remote tree data structure representing the remote set of content
items [associated with the user account], a remote node [representing the symbolic link], the remote tree data structure comprising respective remote nodes corresponding to the remote set of content items ([0182] teaches "Before a first synchronization event occurs, each device displays the locally entered text, and updates a local graph representing the current state of the content (e.g., text characters) that has been entered in the local copy of the document. The respective local graphs at Devices A and B are shown in FIG. 5A."  This teaches a remote device, (Device B), with a remote graph of text characters.  As shown in Fig. 5A, Device B has received text characters XYZ, each of which are represented by nodes.  Device B has a remote tree data structure comprising remote nodes, each of which correspond to a character, which is a content item.).
Thimbleby does not expressly teach content items associated with the user account, a local node representing the symbolic link; determine that the content item comprises a symbolic link associated with a target content item, the symbolic link comprising a path to the target content item; determine the symbolic link will function incorrectly on one or more other client devices synchronized with the content management system after a synchronization; and
remediate the symbolic link to function properly on the one or more other client devices. 
However, Sadhwani et al. dislcoses content items associated with the user account ([0004] teaches accessing "a user's account to access the user's content files."  Content files are content items associated with a user account.)
Thimbleby and Sadhwani are combinable because they are directed to content storage (Thimbleby [0073], Sadhwani [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Thimbleby, to incorporate the above-cited limitations as taught by Sadhwani.   
The suggestion/motivation for doing so would have been to allow user of Thimbleby to eliminate the need to recreate user-specified criteria for selective synchronization when a computing device is lost (Sadhwani [0020]).
Thimbleby, as modified, does not expressly teach a local node representing the symbolic link; determine that the content item comprises a symbolic link associated with a target content item, the symbolic link comprising a path to the target content item; determine the symbolic link will function incorrectly on one or more other client devices synchronized with the content management system after a synchronization; and
remediate the symbolic link to function properly on the one or more other client devices. 
However, McCorkendale teaches 
a local node representing the symbolic link (col. 5, lines 50-55 of McCorkendale teaches "virtual symbolic link 145 may include a file."  The virtual symbolic link is represented as a file which is interpreted as a node.);
 determine that the content item comprises a symbolic link associated with a target content item (col. 5, lines 45-65 teaches "data protection module 130 may identify a file among the unprotected files 140 that includes sensitive data. Accordingly, data protection module 130 may copy at least a portion of the sensitive data from the identified file to a protected file 150 on database 125. Additionally, data protection module 130 may generate a virtual symbolic link 145. In some cases, the virtual symbolic link 145 may include a file that contains information regarding the protected file 150 stored on database 125 and/or information regarding a file stored on storage systems 120." This passage teaches that the virtual symbolic link 145 may include a file.  The file is recognized as being a content item.  The file includes the symlink and therefore comprises a symlink.  The symlink having information regarding the protected file is recognized as the symlink being associated with the target file (e.g. the protected file 150).), the symbolic link comprising a path to the target content item (col. 5, lines 55-65 teaches "the application 135 may interpret the data embedded in the virtual symbolic link such that the copy of "file.doc" stored at the second storage location is seamlessly accessed."  col. 8 lines 1-5 teaches "the linking file may contain a reference to the copied file in the form of an absolute or relative path."  These passages teach that the symlink acts as a pathway to the target content item, and that the linking file, which is also recognized as a symbolic link, includes a path to the copied file (the target content item).)
Thimbleby, as modified, and McCorkendale are combinable because they are directed to content storage (Thimbleby [0073], McCorkendale col. 5, lines 30-35).

The suggestion/motivation for doing so would have been to allow user of Thimbleby to automatically move the identified files from the insecure storage service to a secure storage location (McCorkendale col. 4, lines 30-35).
Thimbleby, as modified, does not expressly teach that determine the symbolic link will function incorrectly on one or more other client devices synchronized with the content management system after a synchronization; and
remediate the symbolic link to function properly on the one or more other client devices. 
However, Abe teaches determine the symbolic link will function incorrectly on one or more other client devices synchronized with the content management system after a synchronization ([0056] teaches "When the file system is mounted on a different prefix (e.g., "/mnt") in the same or in a different computer, the target of "linkname" would be broken under a normal symlink implementation which utilized absolute pathing, as "filename" is no longer reachable at "Mount/LTFS/filename" but at "/mnt/filename" instead."  This teaches that after mounting the file system on a different prefix on a different computer the symlink will no longer work.  This is because the path of the target file has changed.  Examiner is interpreting synchronizing to include operations to create an accessible copy of data.  Thus, after the copy/mount of the file system on a different prefix, the symlink is broken.  A broken symlink would not work on this different device ("other client device") because it is broken.  
The file system 400, the associated logic 404 and processor 402 teaches a content management system.  [0055] teaches "the logic 404 may be further configured to cause the processor 402 to: receive a request to the symbolic link 408, determine whether an in-memory record 416 exists for the symbolic link 408, return the second absolute path when the in-memory record 416 is empty or does not exist, and when the in-memory record 416 is non-empty: replace the outdated target mount point from the second absolute path with the current mount point 412 and the 
remediate the symbolic link to function properly on the one or more other client devices ([0057] teaches "The dynamic symbolic link approach rectifies this deficiency by checking the value of the record for the symlink object "linkname" prior to retuning the mount point. Because the stored string length of the target mount point in the record is different than zero (11), the first eleven bytes of the symlink target are replaced by the current file system mount point, effectively translating it from "/Mount/LTFS/filename" to "/mnt/filename," thus allowing the original target object to be reachable through the symlink. This process may be referred to as re-normalization."  
The record for the symlink object is named "linkname" and includes a string length of 11.  The first eleven bytes of the symlink target, which is interpreted to be a part of the symlink, are replaced ("modified symlink").  This is interpreted as being remediating the symbolic link to function properly because the symlink is modified to point to the current file system mount point.  [0056] teaches "When the file system is mounted on a different prefix (e.g., "/mnt") in the same or in a different computer," so this mount point may be on a different computer. The storage system 420 in FIG. 4 is a content management system.)
Hunter, as modified, and Abe are combinable because they are directed to content storage (Hunter [0031], Abe [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Hunter, to incorporate the above-cited limitations as taught by Abe.   
The suggestion/motivation for doing so would have been to allow user of Hunter to configure use of absolute-path symbolic links ("symlinks") which allow their targets to remain valid even when media is re-mounted at a different mount point in the same or a different system (Abe [0019]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Thimbleby in view of Sadhwani et al., and further in view of McCorkendale, Abe and Moncsko (US Pub. No. 2005/0289446 A1).
determining, based on one or more characteristics of the symbolic link, whether to add and store the symbolic link.
However, Moncsko et al. teaches determining, based on one or more characteristics of the symbolic link, whether to add and store the symbolic link ([0073] teaches "the system validates the link, this time checking that the combination of link source location, link target location and link role all are valid (238, 239). The user then modifies any other values associated with the link, such as the link title (240). The user saves the link (241) and the link is persisted in the session's working memory."   This teaches a validation of link target location and role, and then a saving of the link, which is an adding and storing of the link after a validation.  The validation determined that the combination of link source location, link target location and link role all are valid. These are characteristics of the symbolic link.)
Hunter, as modified, and Moncsko are combinable because they are directed to content storage (Hunter [0031], Moncsko [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Hunter, to incorporate the above-cited limitations as taught by Moncsko.   
The suggestion/motivation for doing so would have been to allow user of Hunter to recheck the validity of existing links to the rules, so that when a rule changes, links that violate the new rule are detected (Moncsko [0029]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US Pub. No. 2014/0189118 A1) in view of Abe (US Pub. No. 2015/0100705 A1), and further in view of Schroeder (US Pub. No. 2002/0147742 A1).
As to claim 21, Hunter teaches a user account of the client device as stated above.  Hunter, as modified, does not expressly teach generating a prompt for the user account of the client device, the prompt requesting user input to modify the symbolic link to preserve its functionality after the synchronization.
However, Schroeder teaches generating a prompt, the prompt requesting user input to modify the symbolic link to preserve its functionality after the synchronization ([0042] teaches 
Hunter, as modified, and Schroeder are combinable because they are directed to content storage (Hunter [0031], Schroeder [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Hunter, to incorporate the above-cited limitations as taught by Schroeder.   
The suggestion/motivation for doing so would have been to allow user of Hunter to avoid duplicate storage of data (Schroeder [0006]).


Response to Arguments
With regard to claim 1, Applicant asserts that the combination of Hunter and Abe fails to disclose or suggest "determining … a content item of the one or more content items comprises a symbolic link that will be broken at one or more other client devices after synchronization with the content management system, the symbolic link comprising a path to a target content item on the client device."  Applicant discusses [0047] which is not cited in the rejection, but nonetheless sets out that the symbolic link can be received by logic 404, and that the symbolic link includes a reference to target 406 by using an absolute path.  Further, as argued by Applicant, [0047] and [0048] teach that string lengths of the current mount point can be determined, and an in-memory record can be stored that is associated with the symbolic link.  The record is stored so that in the event the target is different than the current mount point, the new mount point does not need to be rewritten.  According to Applicant, Abe only stores the modified symbolic links and does not synchronize the modified symbolic links with any client devices.
In response, although the claims recite synchronization, Applicant has not claimed in detail what the synchronization actually involves.  Abe teaches a content items of the one or more content items comprising a symbolic link, because as set forth by [0056], the target of linkname (the symlink) is associated with filename (the content item).  Importantly, [0056] teaches that upon mounting the file system in a different computer, the target of linkname would be broken (e.g. broken after copying or backing up the file system).  Here, mounting the file system to a different device teaches a synchronization with that device.
In addition, Applicant argues that Abe does not teach synchronizing, by the content management system, the content item with the modified symbolic link.  Applicant asserts that in Abe, the symbolic links are not even synchronized.  In [0047] and [0048], Applicant states that modified symbolic links are stored to perform lookups in memory.
In response, Examiner notes that has not defined what synchronizing actually involves, and thus Examiner is interpreting synchronizing to be moving data and correcting any broken links.  [0057] clearly teaches synchronizing a content item with a modified symbolic link, because the symlink is modified to point to the new file target.  
The above arguments apply to claims 10 and 19, which recite similar limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469)295-9196. The examiner can normally be reached Monday - Friday, 8am - 5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M NAFZIGER/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169